Citation Nr: 0737562	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  03-33 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an extension of a temporary total 
disability evaluation, assigned from May 6, 2002 to June 30, 
2002, pursuant to 38 C.F.R. § 4.29.

2.  Entitlement to service connection for chronic myeloid 
leukemia, to include as due to inservice exposure to 
herbicides and/or ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The issue of service connection for chronic myeloid leukemia, 
to include as due to inservice exposure to herbicides and/or 
ionizing radiation, is addressed in the Remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

The veteran was hospitalized for treatment of his service-
connected PTSD from 
May 6, 2002 to June 26, 2002.


CONCLUSION OF LAW

The criteria for an extension of a temporary total disability 
evaluation, assigned from May 6, 2002 to June 30, 2002, under 
38 C.F.R. § 4.29, are not met.  38 C.F.R. § 4.29 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In the instant case, 
the RO's letter, dated in November 2003, advised the 
appellant of the foregoing elements of the notice 
requirements.  Thereafter, the RO re-adjudicated the issue on 
appeal in a February 2004 Supplemental Statement of the Case.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim).  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
appellant's service medical records, as well as his 
identified VA medical treatment records and private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
also does not find that a VA examination is necessary in this 
matter.  The facts concerning the veteran's claim for an 
extension of a temporary total disability evaluation under 
38 C.F.R. § 4.29 are not in dispute, and the law, not the 
underlying facts or development, is dispositive. Manning v. 
Principi, 16 Vet. App. 534, 542-43 (2002).  Finally, there is 
no indication in the record that additional evidence relevant 
to the issues being decided herein is available and not part 
of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO's October 2002 decision granted the veteran a 
temporary total disability evaluation, from May 6, 2002 to 
June 30, 2002, under 38 C.F.R. § 4.29, due to hospital 
treatment in excess of 21 days for the veteran's service-
connected post-traumatic stress disorder (PTSD).

The veteran subsequently filed a timely appeal of this 
decision seeking an extension of the assigned temporary 
disability evaluation.  On his notice of disagreement, 
received in December 2002, the veteran stated, "I was in the 
hospital for a total of 57 days.  I should have been paid a 
100 percent rate for at least two 21 days periods."  On his 
VA form 9, the veteran stated, "I feel I should have been 
awarded at least 2 months at 100% rating for my 
hospitalization for PTSD from May 6, 2002 to June 26, 2002."

A review of the record reveals that the veteran was 
hospitalized for his service-connected PTSD from May 6, 2002 
to June 26, 2002, a period of 52 days.

VA regulations provide that a total disability rating will be 
assigned without regard to other provisions of the VA 
Schedule for Rating Disabilities (Rating Schedule) when it is 
established that a service-connected disability has required 
hospital treatment in a VA or approved hospital for a period 
in excess of 21 days. 38 C.F.R. § 4.29 (2007).

38 C.F.R. § 4.29 explicitly states, "this increased rating 
will be effective the first day of continuous hospitalization 
and will be terminated effective the last day of the month of 
hospital discharge (regular discharge or release to non-bed 
care) or effective the last day of the month of termination 
of treatment or observation for the service-connected 
disability."  38 C.F.R. § 4.29(a).  The regulation also 
provides that the total hospital rating may be continued for 
periods of one, two, or three additional months if 
convalescence is required.  38 C.F.R. § 4.29(e).  As the 
veteran was discharged from the VA hospital on June 26, 2002, 
the effective date of the temporary 100 percent rating from 
May 6, 2002 to June 30, 2002, is proper and an extension of 
the assigned total disability rating under 38 C.F.R. § 4.29, 
must be denied.


ORDER

An extension of a temporary total disability evaluation, 
currently assigned from May 6, 2002 to June 30, 2002, under 
38 C.F.R. § 4.29, is denied.


REMAND

The veteran contends that he incurred chronic myeloid 
leukemia due to his claimed inservice exposure to herbicides 
and/or ionizing radiation.  

As noted by the RO in a deferred rating decision, dated in 
January 2004, the veteran has effectively raised the issue of 
chronic myeloid leukemia, secondary to his alleged inservice 
exposure to radiation from nuclear weapons while serving 
onboard the U.S.S. Hollister.

VA must provide special assistance to a veteran claiming 
entitlement to service connection for a disability due to 
ionizing radiation exposure. See Hilkert v. West, 11 Vet. 
App. 284 (1998).  When a veteran contends that a radiogenic 
disease, which first became manifest after service though not 
to a compensable degree within any other applicable 
presumptive period, is the result of exposure to ionizing 
radiation in service, an assessment is made as to the size 
and nature of the radiation dose. 38 C.F.R. § 3.311(a).  A 
radiogenic disease means a disease that may be induced by 
ionizing radiation, and includes chronic myeloid leukemia. 38 
C.F.R. § 3.311(b)(2). Except as otherwise provided, the 
radiogenic disease must become manifest five years or more 
after exposure. 38 C.F.R. § 3.311(b)(5).  If these threshold 
requirements are met, an assessment as to the size and nature 
of the radiation dose must be made. 38 C.F.R. § 3.311(a)(1).  
In order to do so, the RO must request dose information as 
provided by 38 C.F.R. § 3.311(a)(2). Thereafter, the RO 
should refer the claim to the Undersecretary for Benefits for 
further consideration, if appropriate. 38 C.F.R. § 
3.311(b)(1)(iii).

In this case, the RO attempted to obtain the veteran's 
radiation dose information
from the National Personnel Records Center (NPRC) as required 
under 38 C.F.R. § 3.311(a)(2)(iii).  The response to NPRC was 
received on February 17, 2004.

Prior to receiving the NPRC's response, the RO issued it's 
most recent supplemental statement of the case (SSOC) in this 
matter, dated February 5, 2004.  This SSOC failed to address 
the veteran's theory of service connection for chronic 
myeloid leukemia secondary to inservice exposure to ionizing 
radiation.  Accordingly, the RO has never properly considered 
this theory of service connection.  Moreover, the RO has 
never addressed the newly obtained evidence from NPRC, and a 
waiver of their consideration of this evidence is not found 
in the veteran's claims folder. See 38 C.F.R. § 19.31.

Under these circumstances, the RO should ensure that it has 
properly developed the veteran's claim for service connection 
based upon inservice exposure to ionizing radiation.  
Thereafter, the RO should re-adjudicate the issue on appeal, 
including consideration of the laws and regulations relating 
to veteran's theory of service connection based upon ionizing 
radiation, as well as consideration of the newly received 
evidence in this matter.

Accordingly, the case is remanded for the following actions:

1. The RO should ensure that it has 
completed all appropriate development of 
the veteran's claim for entitlement to 
service connection for chronic myeloid 
leukemia, to include as due to ionizing 
radiation exposure, under the provisions 
of 38 C.F.R. § 3.311.  

2. After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the RO must readjudicate the 
claim, including consideration of the 
laws and regulations relating to 
veteran's theory of service connection 
based upon ionizing radiation and of all 
evidence received since the supplemental 
statement of the case, dated February 5, 
2004.  If the claim remains denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative. After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


